EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in this Registration Statement (Form F-3) and related Prospectus of RADA Electronic Industries Ltd. for the registration of Ordinary Shares and to the incorporation by reference therein of our report dated March 27, 2017, with respect to the consolidated financial statements of RADA Electronic Industries Ltd. included in its Annual Report (Form 20-F) for the year ended December 31, 2016, filed with the Securities and Exchange Commission. Haifa, Israel /s/ Kost Forer Gabbay & Kasierer Kost Forer Gabbay & Kasierer March 27, 2017 A Member of Ernst & Young Global
